IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

LYNNE GOODEN, et al.,

Plaintiffs,
Case No. 3:18-cv-302

JUDGE WALTER H. RICE

Vv.

CHRIS BATZ, et al.,
Defendant.

 

DECISION AND ENTRY OVERRULING WITHOUT PREJUDICE TO
REFILING MOTION IN LIMINE OF DEFENDANTS BUTLER
TOWNSHIP AND CITY OF VANDALIA TO PRECLUDE EXPERT
TESTIMONY (DOC. #46); MOTION TO BE REFILED THIRTY DAYS
FOLLOWING COURT'S DECISION ON PLAINTIFFS’ MOTION TO
DISQUALIFY (DOC. #36) AND MOTION TO DECLARE (DOC. #37)

 

This matter is before the Court pursuant to a motion in /imine filed by
Defendants, Butler Township and City of Vandalia (“Defendants”), precluding
Plaintiffs from offering any expert testimony at trial after April 22, 2019, the
deadline for primary expert designations established by the Rule 26(f) report.
Plaintiffs have filed a response opposing this motion, Doc. #55, and Defendants
have filed a reply, Doc. #59.

On December 2, 2019, the Court filed a Decision and Entry Sustaining
Defendants’ Motion for Stay, Doc. #56, and Overruling Plaintiffs’ Motion to Strike,
Doc. #64. The Court stayed all discovery in this case pending determination of

Plaintiffs' Motion to Disqualify and Motion to Declare, Docs. ##36 and 37.
Accordingly, Defendants’ Motion in Limine, Doc. #46, is OVERRULED
without prejudice to refiling thirty days following the Court's decision on Plaintiffs'

Motion to Disqualify and Motion to Declare, Docs. ##36 and 37. Said decision will

be filed on or before April 6, 2020.

Date: March 27, 2020  _ AL

WALTER H. RICE
UNITED STATES DISTRICT JUDGE
